Citation Nr: 1225840
Decision Date: 07/25/12	Archive Date: 09/11/12

Citation Nr: 1225840	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  10-08 202A	)	DATE JUL 25 2012
	)

Received from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a left eye disorder, claimed as central optic vein occlusion in the left eye causing blindness.  


WITNESSES AT HEARING ON APPEAL

Appellant, daughter and E.M.F.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from April 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied the claim.  The RO in New York, New York, currently has jurisdiction of the claim.  

The Board notes that the Veteran's initial claim was for service connection for central optic vein occlusion in the left eye causing blindness.  The medical evidence of record also indicates that the Veteran has a diagnosis of corneal scar left eye secondary to old trauma.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Given the foregoing, the Board has recharacterized the claim as entitlement to service connection for a left eye disorder, claimed as central optic vein occlusion in the left eye causing blindness, as styled on the title page.  

The Veteran and his daughter presented testimony at a personal hearing before a Decision Review Officer (DRO) in May 2010.  A transcript of that proceeding is of record.  His claim was remanded by the Board in February 2011 in order to schedule him for a Board hearing.  The Veteran, his daughter and E.M.F. subsequently presented testimony before the undersigned Veterans Law Judge in April 2011.  A transcript of that proceeding is also of record.  

The claim was most recently remanded by the Board in January 2012 because the Veteran opted against waiving RO consideration of additional evidence obtained after the case had been sent for a medical opinion.  The actions directed by the Board, namely readjudication of the claim by the RO, were accomplished and the matter returned to the Board for appellate review.  

On April 27, 2012, the Board issued a decision in which it granted service connection for a corneal scar left eye secondary to old trauma.  The claims folder was subsequently returned to the Board for clarification of the decision as it pertained to the Veteran's initial claim for service connection for central optic vein occlusion in the left eye causing blindness.  For the reasons to be discussed more fully below, the Board will vacate its April 2012 decision and reconsider the issue of entitlement to service connection for a left eye disorder, claimed as central optic vein occlusion in the left eye causing blindness.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for cluster headaches appears to have been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See e.g., May 2010 hearing transcript, page 6.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran sustained a trauma to his left eye in service and is currently diagnosed with corneal scar left eye secondary to old trauma.  

2.  There is no probative medical opinion that the Veteran's central optic vein occlusion in the left eye, which he contends is causing blindness, is etiologically related to service, to include the in-service trauma he sustained to his left eye.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a left eye disorder, diagnosed as corneal scar left eye secondary to old trauma, have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for service connection for central optic vein occlusion in the left eye causing blindness have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Vacatur of April 27, 2012 Board decision

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).  

In April 2012, the Board issued a decision granting service connection for a corneal scar left eye secondary to old trauma.  As noted above, the claims folder was returned to the Board for clarification of the April 2012 decision as it pertained to the Veteran's initial claim for service connection for central optic vein occlusion in the left eye causing blindness.  Upon review of its initial decision, the Board finds that while the Reasons and Bases of that decision addressed that portion of the claim, the Veteran was denied due process of law when it failed to specifically adjudicate his claim as it pertained to central optic vein occlusion in the left eye causing blindness.  Accordingly, the April 2012 Board decision addressing the issue of service connection for a left eye disorder, claimed as central optic vein occlusion in the left eye causing blindness, is vacated.

II.	Service connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks entitlement to service connection for a left eye disorder, claimed as central optic vein occlusion in the left eye causing blindness, and has submitted many statements in support of his claim.  The Veteran's daughter, A.E., has also submitted statements in support of the claim and that she accompanied her father and provided testimony at two hearings.  The statements submitted by A.E. will be treated as if they were statements made by the Veteran himself, as it appears from review of the documents that she was transcribing her father's written statements.  

The Veteran reports sustaining an injury to his left eye while in service.  He asserts that the injury occurred while he was on a naval mission to destroy Japanese inter-island luggers on one of the rivers on the Philippine island of Palawan.  The Veteran reports slipping on an oil spill on the steps of an inter-island boat in December 1944 and hitting the branch of a tree or bush, which cut his eye.  He indicates that he was subsequently treated in sick bay on board the U.S.S. Willoughby for approximately three to five days, to include receiving an eye patch, and then went back to his regular duties.  The Veteran reports that he had trouble with the vision in that eye and continued to have problems with that eye in service.  He indicates that his continuous symptoms gradually got worse, that he sought medical assistance for his left eye immediately following his February 1946 discharge from service, and that he continued receiving treatment for his left eye from several doctors throughout the 1980s until he began seeing Dr. S.S. at Schrier Optical in 1988.  He asserts that he was given eye drops and that his eye pressure was monitored even when he was seen for a cold or ear ache; he also reports having pinching and changes in the vision of his left eye.  The Veteran contends that his current central optic vein occlusion in the left eye, which causes blindness, is directly related to the injury sustained in service and that he has provided sufficient medical evidence of such a link.  See October 2008 VA Form 21-526; statements in support of claim dated October 2008, May 2009, October 2009 and December 2011; May 2010 VA Form 21-4138; undated statement in support of claim; May 2010 hearing transcript; April 2011 hearing transcript.  

Dr. E.M.F., an internist who is a family friend of and also treated the Veteran, presented testimony in April 2011.  He reported that the Veteran had a scratch on his cornea from service and later developed a central retinal vein occlusion (CRVO), which had essentially left him blind in his left eye.  Dr. F. asserted that there were a few, although rare, cases where there is a direct correlation between trauma to the eye and CRVO.  He reported that pliability of the cornea, which is increased when the cornea is lacerated or scratched, is a risk factor for the development of CRVO.  

Dr. E.M.F. also submitted a statement in April 2010, in which he wrote that the Veteran suffered a left CRVO in September 2004, at which time he was seen by two retinal specialists.  The essence of Dr. F.'s statement is that the Veteran injured his left eye in service and that his retinal vein occlusion is related to that injury.  He points to a July 1988 private record that reports "an old scar on left cornea," a letter from Dr. J.C., and a medical study that reported cases of thrombosis of the central retinal vein following minor head trauma, in support of the Veteran's claim.  

The Veteran's brother reports that the Veteran wrote him a letter while in service indicating that he had injured his left eye in one of the islands in the South Pacific, was having trouble with his vision, and was being treated while in service.  The Veteran's brother also reports that the Veteran was treated after service and that he now has no vision in the injured eye.  See undated statement from D.F.  

The Veteran's service treatment records are devoid of reference to complaint of, or treatment for, any problems with his left eye, to include an injury to that eye with resulting corneal abrasion.  At the time of his discharge from service, the Veteran's pupils were equal and reacted to light and accommodation and his bilateral distant vision was 20/20.  Color perception was reported as normal and there were no diseases or anatomical defects noted.  See February 1946 report of physical examination.  

Post-service medical evidence of record includes a July 1988 record from Schrier Optical, which reveals that slit lamp examination of the left eye revealed an old scar that appears over the pupil.  An August 1991 record again noted the old scar on the left eye during slit lamp examination and also included a notation that the injury occurred in service.  

In a May 2010 letter, Dr. C.M.G. reports that the Veteran was seen for an initial visit in September 2004 with complaint of change of visual perception of his left eye.  From a medical standpoint, the Veteran related a history of systemic hypertension and having had coronary artery bypass surgery.  From an ophthalmic standpoint, he related that he had a scar in his left eye that was 60 years old and had been obtained from trauma to his left eye while in service.  Dr. G. reported that clinically, the Veteran was noted to have best corrected visual acuity of 20/25 in each eye.  His pupils were equally reactive to light and slit lamp examination revealed an old superficial stromal corneal scar in the left eye, consistent with his history of old trauma, and mild nuclear sclerotic cataracts in each eye.  His intraocular pressures were 14 and 15 mmHg, respectively.  Dilated ophthalmoscopic examination of his posterior segment revealed no significant pathology in his right fundus; however, the posterior segment of his left eye revealed a "full" optic nerve with peripheral dot hemorrhages following the major arcades.  Dr. G. provided an impression of impending central retinal vein occlusion, left eye; and corneal scar left eye secondary to old trauma.  A plan was established but no opinion on etiology was provided.  See record from Jamaica Hospital Medical Center, Department of Ophthalmology.  

The Veteran also has submitted a May 2010 letter addressed to Dr. F. (the internist who provided testimony in support of his claim in April 2011) from Dr. D.J.C.  Dr. C. reports examining the Veteran in April 2005, at which time he had a CRVO of his left eye.  Dr. C. indicated that as per request, it is possible that the occlusion was a sequela of earlier corneal trauma.  

Also in a May 2010 letter, Dr. D.A.H. reported that the Veteran was initially evaluated in December 2005, at which time he was found to have an old central retinal vein occlusion in the left eye with chronic macular edema and associated pigmentary disturbance of the fovea resulting in visual acuity of 20/400.  Subsequent to that visit, visual acuity in the left eye was gradually diminished to the count fingers at four feet level, which was measured in April 2010.  This was due to progressive choroidal retinal atrophy in the central macular.  Dr. H. also noted that the Veteran had an additional past history that was not given at his first visit that his left eye had sustained an injury when he was in service.  Dr. H. noted that data on that specific injury was not available.  No opinion regarding the etiology of the noted old central retinal vein occlusion in the left eye was provided.  

In a June 2010 letter, Dr. J.A.C. reports that the Veteran was last seen for retinal examination in March 2005, at which time the visual acuity in the left eye was 20/400.  A chronic central retinal vein occlusion was also present.  Dr. C. reported that the Veteran sustained an anterior segment/corneal injury to the left eye during service, which impacts the visual acuity in that that eye.  No etiology as to the noted chronic central retinal vein occlusion was provided.  

The RO obtained a VA medical opinion in August 2010, which was provided by a doctor of optometry.  The examiner noted that the Veteran had slipped and fallen in 1944, hitting a tree branch.  The injury was painful and he was treated for several days and had an eye patch.  The examiner reported that the Veteran's visual acuity was 20/20 in each eye in February 1946 and that an old scar of the superior peripheral cornea was noted in a July 1988 examination.  The corrected visual acuity at that time was 20/20 in each eye.  In September 2004, the Veteran was found to have an impending central retinal vein occlusion in the left eye and visual acuity was measured as 20/25 in each eye.  The Veteran's medical history at that time included systemic hypertension and coronary artery bypass surgery.  The old corneal scar was noted at that time as well.  By December 2005, the Veteran's vision in his left eye had declined to 20/400 due to chronic macular edema associated with the central retinal vein occlusion.  

The examiner noted the March 2005 letter from Dr. C., in which he reported that the Veteran sustained an anterior segment/corneal injury to the left eye which impacts the visual acuity in this eye.  The examiner was of the opinion that this contention is highly unlikely, while noting that the injury occurred 60 years earlier and the scar was certainly present and known not to be affecting vision in 1988 and 2004.  The examiner also noted that no examination report ever documented any change in the scar or associated new corneal pathology and that the decline in vision was only ever attributed to the retinal vein occlusion.  

The examiner also noted the letter written by Dr. C. regarding an April 2005 examination in which he wrote that "it is possible that the occlusion was a sequela of earlier corneal trauma," and that Dr. F. cited published case reports of thrombosis of the central retinal vein following minor head trauma.  The examiner was of the opinion that Dr. C.'s suggestion is perhaps based on the literature cited by Dr. F. but that close reading revealed that the cases discussed were of blunt trauma to the head, albeit without loss of consciousness, and not to the eye itself.  More to the point, however, is that in the cases cited, the thrombosis occurred within two weeks of the trauma, not 60 years later.  Cases of retinal vein thrombosis due to trauma are conceded to be rare, but should be considered in a young patient without other risk factors.  And even so, the authors go on to suggest that trauma may only precipitate thrombosis in individuals with predisposing vascular anomalies.  The examiner reported that the most common risk factors for central retinal vein occlusion in an 80 year old man remain hypertension and systemic vascular disease.  The Veteran is known to have a history of hypertension and coronary artery disease.  It was the examiner's opinion that it was highly unlikely that remote corneal trauma played any role at all in this Veteran's loss of vision.  

The Board requested a specialist's opinion in August 2011.  A response from Dr. H.W., an ophthalmologist at the VA Loma Linda Healthcare System, was received that same month.  Dr. W. indicated that it was important to note that the initial traumatic tree branch injury occurred in the Veteran's left eye in 1944, which presumably caused a corneal scar.  Subsequent vision was 20/20 in the left eye for as long as 40 years from the initial injury.  A CRVO of the left eye occurred in 2005, causing a precipitous decline in vision to 20/400.  Regarding the first inquiry as to whether a remote corneal scar may have caused or aggravated visual impairment from CRVO, Dr. W. reports that a literature search revealed absolutely no causative relationship between anterior segment/corneal trauma and CRVO.  Systemic risk factors such as hypertension and atherosclerosis are the most common causes of CRVO, especially in an older patient such as the Veteran with known hypertension and coronary artery disease.  While there are reports of retinal vascular occlusions following ocular contusion, these cases apparently involved blunt ocular trauma, usually with accompanying head trauma, in young patients who were otherwise healthy.  Furthermore, CRVO with correspondingly poor vision was diagnosed in these patients closely following the traumatic event (within 24 hours to 1 week), not after a 60 year period of normal vision.  Dr. H. reported that while glaucoma is also a risk factor for CRVO, she did not see this diagnosis listed on the Veteran's ocular history.  Reduced central corneal thickness is a known risk factor for glaucoma.  However, not every corneal scar is associated with reduced corneal thickness, and the Veteran's corneal scar was noted to be superior (noncentral) in location.  See August 2011 opinion (emphasis in original).  

In addressing the question as to what residual visual affect a corneal scar may have, Dr. W. reported that it is highly unlikely (less than 50% probable) that the Veteran's scar alone would present any current or future threat to visual acuity, as evidenced by his visual acuity of 20/20 documented for up to 40 years after the traumatic event.  In summary, Dr. W. could not find any reasonable evidence linking the Veteran's remote corneal trauma to his present visual impairment from the central retinal vein occlusion.  

Dr. F. provided another letter in December 2011.  This letter is lengthy and will not be transcribed verbatim.  The essence of the letter, however, is Dr. F.'s assertion that the Veteran suffered a left eye injury during service and that the corneal tear that occurred diminished the corneal thickness and increased its pliability, which is a significant contributory cause of CRVO.  Dr. F. further noted that the evidence exists that the Veteran was being treated for glaucoma, a leading cause of CRVO.  Dr. F. asserted that since ocular trauma can cause glaucoma, and glaucoma can cause CRVO, then eye trauma can cause CRVO.  Dr. F. also noted that the Veteran suffered with migraine and/or cluster headaches, a frequent concomitant problem associated with CRVO, and that this condition began right after his discharge from service.  Dr. F. asserts that the headaches were most probably induced by the eye trauma.  Furthermore, it has been reported repeatedly that ocular trauma by itself is a leading cause of CRVO.  

The evidence of record supports the Veteran's claim for service connection for a left eye disorder, diagnosed as corneal scar left eye secondary to old trauma.  This is so because the Veteran has competently and credibly reported sustaining an in-service injury to his left eye when it was scratched by a tree branch, and because the post-service medical evidence of record reveals he had an old scar on his left eye, which has been diagnosed as corneal scar left eye secondary to old trauma.  Moreover, the specialist who provided the August 2011 opinion noted that the initial traumatic tree branch injury occurred in the Veteran's left eye in 1944 and presumably caused a corneal scar.  In the absence of any evidence to suggest the corneal scar is due to an intercurrent cause or event that occurred after the Veteran's discharge for service, the Board resolves reasonable doubt in the Veteran's favor by finding that service connection for a left eye disorder, specifically the diagnosed corneal scar left eye secondary to old trauma, is warranted.  See 38 C.F.R. § 3.303(b). 

The Board acknowledges that several statements have been submitted by the Veteran and his daughter, to include letters written to his congressional representative(s) and forwarded to VA, which discuss the apparent inability to obtain the records associated with his in-service treatment on board the U.S.S. Willoughby following an injury to his left eye.  As noted above, service treatment records were obtained by the RO.  The fact that the records the Veteran asserts documented his left eye injury are unavailable is not prejudicial to his claim.  This is so because the Board has determined that the Veteran has competently and credibly reported an in-service trauma to his left eye.  

The Board also acknowledges that the medical records associated with treatment the Veteran reports receiving from his discharge from service until 1988, when he began seeing Dr. S.S. at Schrier Optical, are unavailable.  There is also no prejudice to the Veteran as the Board has determined that the Veteran has competently and credibly reported continuous post-service treatment related to his left eye.  In addition, the Board notes that the Veteran has indicated that he wished his claim to be processed without those records or any further attempts to obtain them.  See September 2010 statement in support of claim.  

While service connection is warranted for the diagnosed corneal scar left eye secondary to old trauma, it is not warranted for the Veteran's current left eye central optic vein occlusion.  This is so because there is no probative medical opinion linking this condition to service, to include the in-service trauma the Veteran sustained to his left eye.  

Only a handful of medical professionals have provided an opinion as to whether there is any relationship between the in-service left eye injury and the central optic vein occlusion.  To summarize, Dr. D.J.C. wrote in May 2010 that it is possible that the occlusion was a sequela of earlier corneal trauma.  Medical opinions that are speculative, general or inconclusive in nature cannot support a claim.  See 38 C.F.R. § 3.102 (2011); see also Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative); Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  As such, this opinion is not afforded any probative value.  The Board also notes that Dr. C. did not provide any rationale for this speculative opinion, which further diminishes its probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

The June 2010 opinion provided by Dr. J.A.C., namely that the anterior segment/corneal injury to the left eye the Veteran sustained during service impacts the visual acuity in that that eye, is also not afforded any probative value as no rationale was provided.  Id.  Moreover, the August 2010 VA examiner provided discussion on this opinion and determined that it was highly unlikely the left eye injury in service had anything to do with a decrease in visual acuity because the scar from that injury had been present in 1988 and in 2004 and was not known to be affecting the Veteran's vision at those dates.  In addition, the August 2010 VA examiner noted that no examination report ever documented any change in the scar or associated new corneal pathology and that the decline in the Veteran's vision has only ever been attributed to the retinal vein occlusion.  

This leaves the opinion provided by the VA examiner in August 2010 and the specialist's opinion provided in August 2011.  As discussed above, both acknowledged the in-service injury to the Veteran's left eye and both attributed the development of central retinal vein occlusion to hypertension and coronary artery disease, two risk factors that the Veteran has, not the in-service injury.  The specialist reported that a literature search revealed absolutely no causative relationship between anterior segment/corneal trauma and CRVO.  And while acknowledging that there are reports of retinal vascular occlusions following ocular contusion, she indicated that these cases involved blunt ocular trauma and were usually accompanied with head trauma.  She further noted that CRVO with correspondingly poor vision was diagnosed in these cases within 24 hours to 1 week of the traumatic event, not after a 60 year period of normal vision, as in the Veteran's case.  The August 2010 VA examiner also made these same points.  And both were of the opinion that it is highly unlikely the corneal scar/trauma is related to a loss of vision/visual acuity.  On this point, the specialist noted that the Veteran's visual acuity was documented as 20/20 for up to 40 years after the traumatic event.  As the opinions provided by the VA examiner in August 2010 and the specialist in August 2011 are accompanied by reasoned medical explanations in support of their opinions against any etiological relationship between ocular trauma and the Veteran's development of CRVO and loss of vision, they are afforded high probative value.  

The Veteran contends that the opinion provided by his treating ophthalmologist, Dr. D.J.C. should not have been refuted by VA because Dr. C., with his experience and stature in the medical community, including, but not limited to, his published works, did not rely nor need to rely on Dr. F.'s opinion to reach his own position or conclusion in this matter and to imply that he did would be in error and with prejudice.  The Veteran also asserts that the opinion was refuted by the VA examiner, who is an optometrist and not a qualified expert, and that the denial of his claim is incorrect because he was not examined by the VA physician who provided the August 2010 opinion.  He also contends that the VA examiner indicated that he had all the information necessary about his "service connected eye injury," such that he verbally agreed and admitted that the Veteran had sustained a service-connected eye injury.  The Veteran asserts that the VA examiner's refusal to physically examine his left eye was prejudicial, discriminatory, and a deviation from acceptable medical standards.  The Veteran also notes that VA indicated that the reports from Dr. H. and Dr. G. make no comment as to any relationship between the corneal condition and the subsequent CRVO but that it was not their responsibility to do so.  He also cites to several medical resources related to CRVO in support of his contention that he should be service connected for his disability.  See October 2010 and December 2010 statements in support of claim.  

The Board disagrees with all of these assertions.  In regards to the Veteran's contention that the VA examiner who provided an opinion in August 2010 was not a qualified expert such that his opinion should not have been used to refute Dr. C.'s, the Board notes that the Board may assume the competency of any VA medical examiner.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  Moreover, the Board ultimately did obtain an opinion from a specialist and she essentially provided the same opinion as the VA examiner.  In regards to his contention that the denial of his claim is incorrect because he was not examined by the VA physician who provided the August 2010 opinion and that the VA examiner's refusal to physically examine his left eye was prejudicial, discriminatory, and a deviation from acceptable medical standards, the Board notes that VA's duty to assist includes providing a medical examination or obtaining a medical opinion; it does not mandate that an examination must be provided over an opinion.  See 38 C.F.R. § 3.159(c)(4)(C) (2011) (emphasis added).  Lastly, in regards to his assertion that the August 2010 VA examiner verbally agreed and admitted that the Veteran had sustained a service-connected eye injury, to the extent the VA examiner conceded that an in-service eye injury occurred, the Board agrees.  To the extent that the Veteran is asserting that the VA examiner was indicating that his occlusion should be service-connected, the Board disagrees.  

The Board acknowledges the medical information cited by the Veteran and Dr. F. but finds that to the extent that they are attempting to extrapolate from this literature that the Veteran should be service connected for CRVO, such extrapolation would constitute nothing more than an unsubstantiated medical conclusion that was not based on the medical evidence of record specific to the Veteran's claim.   The medical literature relied upon by the Veteran and Dr. F. does not take into account the Veteran's specific history, but rather provides general information and medical conclusions about CRVO unspecific to the Veteran.  

Lastly, the Board acknowledges the December 2011 letter provided by Dr. F. in which he asserts that ocular trauma can cause glaucoma and glaucoma can cause CRVO such that it follows eye trauma can cause CRVO.  The Board notes, however, that there is no evidence of record, either private or VA, that the Veteran has glaucoma.  In fact, the specialist who provided the August 2011 opinion specifically noted the absence of a diagnosis of glaucoma on the Veteran's ocular history.  As such, there is no merit to this contention.  The Board also notes Dr. F.'s assertion that the Veteran's in-service left eye injury resulted in a corneal tear that diminished the corneal thickness and increased its pliability, which is a significant contributory cause of CRVO.  The specialist noted, however, that not every corneal scar is associated with reduced corneal thickness, and the Veteran's corneal scar was noted to be superior (noncentral) in location.  This finding is afforded higher probative value than the opinion provided by Dr. F. because it took into account the Veteran's specific ocular history (noncentral corneal scar) and did not rely on general medication information unrelated to the specific facts in this case (broadly reporting a corneal tear).  

The Board is sympathetic to the circumstances of the Veteran's case as it pertains to his assertion that he should be granted service connection for central optic vein occlusion in the left eye causing blindness.  There is no probative medical opinion, however, as discussed in great detail above, linking this condition to service, to include the in-service trauma the Veteran sustained to his left eye.  In the absence of such evidence, service connection for central optic vein occlusion in the left eye causing blindness is not warranted.  

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in a November 2008 letter.  Accordingly, the duty to notify has been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service and private treatment records have been associated with the claims folder and two medical opinions were obtained in connection with his claim.  The RO/AMC also substantially complied with the Board's January 2012 remand by readjudicating the claim after considering additional evidence obtained after the issuance of the October 2010 supplemental statement of the case, as requested by the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

It appears the Veteran began receiving VA treatment sometime in November 2010 and that his Virtual VA claims folder contains records dated from November 2010 through October 2011 that were not considered by the RO in the February 2012 supplemental statement of the case.  While these records contain some treatment related to his left eye, they do not contain any opinion regarding the etiology of the Veteran's central optic vein occlusion.  As the question of etiology is the central issue to be resolved in this case, there is no prejudice to the Veteran in proceeding with adjudication of his claim without referral of this evidence to the AOJ for consideration in the first instance.  See 38 C.F.R. §§ 19.37(b), 20.1304(c).

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


ORDER

Service connection for a left eye disorder, diagnosed as corneal scar left eye secondary to old trauma, is granted.  

Service connection for central optic vein occlusion in the left eye causing blindness is denied.  


	                      ____________________________________________
	M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals


Citation Nr: 1215339	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  10-08 202A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a left eye disorder, claimed as central optic vein occlusion in the left eye causing blindness.  


WITNESSES AT HEARING ON APPEAL

Appellant, daughter and E.M.F.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from April 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied the claim.  The RO in New York, New York, currently has jurisdiction of the claim.  

The Board notes that the Veteran's initial claim was for service connection for central optic vein occlusion in the left eye causing blindness.  The medical evidence of record also indicates that the Veteran has a diagnosis of corneal scar left eye secondary to old trauma.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Given the foregoing, the Board has recharacterized the claim as entitlement to service connection for a left eye disorder, claimed as central optic vein occlusion in the left eye causing blindness, as styled on the title page.  

The Veteran and his daughter presented testimony at a personal hearing before a Decision Review Officer (DRO) in May 2010.  A transcript of that proceeding is of record.  His claim was remanded by the Board in February 2011 in order to schedule him for a Board hearing.  The Veteran, his daughter and E.M.F. subsequently presented testimony before the undersigned Veterans Law Judge in April 2011.  A transcript of that proceeding is also of record.  

The claim was most recently remanded by the Board in January 2012 because the Veteran opted against waiving RO consideration of additional evidence obtained after the case had been sent for a medical opinion.  The actions directed by the Board, namely readjudication of the claim by the RO, have been accomplished and the matter returned to the Board for appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for cluster headaches appears to have been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See e.g., May 2010 hearing transcript, page 6.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran sustained a trauma to his left eye in service and is currently diagnosed with corneal scar left eye secondary to old trauma.  


CONCLUSION OF LAW

The criteria for service connection for a left eye disorder, diagnosed as corneal scar left eye secondary to old trauma, have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks entitlement to service connection for a left eye disorder, claimed as central optic vein occlusion in the left eye causing blindness, and has submitted many statements in support of his claim.  The Veteran's daughter, A.E., has also submitted statements in support of the claim and that she accompanied her father and provided testimony at two hearings.  The statements submitted by A.E. will be treated as if they were statements made by the Veteran himself, as it appears from review of the documents that she was transcribing her father's written statements.  

The Veteran reports sustaining an injury to his left eye while in service.  He asserts that the injury occurred while he was on a naval mission to destroy Japanese inter-island luggers on one of the rivers on the Philippine island of Palawan.  The Veteran reports slipping on an oil spill on the steps of an inter-island boat in December 1944 and hitting the branch of a tree or bush, which cut his eye.  He indicates that he was subsequently treated in sick bay on board the U.S.S. Willoughby for approximately three to five days, to include receiving an eye patch, and then went back to his regular duties.  The Veteran reports that he had trouble with the vision in that eye and continued to have problems with that eye in service.  He indicates that his continuous symptoms gradually got worse, that he sought medical assistance for his left eye immediately following his February 1946 discharge from service, and that he continued receiving treatment for his left eye from several doctors throughout the 1980s until he began seeing Dr. S.S. at Schrier Optical in 1988.  He asserts that he was given eye drops and that his eye pressure was monitored even when he was seen for a cold or ear ache; he also reports having pinching and changes in the vision of his left eye.  The Veteran contends that his current central optic vein occlusion in the left eye, which causes blindness, is directly related to the injury sustained in service and that he has provided sufficient medical evidence of such a link.  See October 2008 VA Form 21-526; statements in support of claim dated October 2008, May 2009, October 2009 and December 2011; May 2010 VA Form 21-4138; undated statement in support of claim; May 2010 hearing transcript; April 2011 hearing transcript.  

Dr. E.M.F., an internist who is a family friend of and also treated the Veteran, presented testimony in April 2011.  He reported that the Veteran had a scratch on his cornea from service and later developed a central retinal vein occlusion (CRVO), which had essentially left him blind in his left eye.  Dr. F. asserted that there were a few, although rare, cases where there is a direct correlation between trauma to the eye and CRVO.  He reported that pliability of the cornea, which is increased when the cornea is lacerated or scratched, is a risk factor for the development of CRVO.  

Dr. E.M.F. also submitted a statement in April 2010, in which he wrote that the Veteran suffered a left CRVO in September 2004, at which time he was seen by two retinal specialists.  The essence of Dr. F.'s statement is that the Veteran injured his left eye in service and that his retinal vein occlusion is related to that injury.  He points to a July 1988 private record that reports "an old scar on left cornea," a letter from Dr. J.C., and a medical study that reported cases of thrombosis of the central retinal vein following minor head trauma, in support of the Veteran's claim.  

The Veteran's brother reports that the Veteran wrote him a letter while in service indicating that he had injured his left eye in one of the islands in the South Pacific, was having trouble with his vision, and was being treated while in service.  The Veteran's brother also reports that the Veteran was treated after service and that he now has no vision in the injured eye.  See undated statement from D.F.  

The Veteran's service treatment records are devoid of reference to complaint of, or treatment for, any problems with his left eye, to include an injury to that eye with resulting corneal abrasion.  At the time of his discharge from service, the Veteran's pupils were equal and reacted to light and accommodation and his bilateral distant vision was 20/20.  Color perception was reported as normal and there were no diseases or anatomical defects noted.  See February 1946 report of physical examination.  

Post-service medical evidence of record includes a July 1988 record from Schrier Optical, which reveals that slit lamp examination of the left eye revealed an old scar that appears over the pupil.  An August 1991 record again noted the old scar on the left eye during slit lamp examination and also included a notation that the injury occurred in service.  

In a May 2010 letter, Dr. C.M.G. reports that the Veteran was seen for an initial visit in September 2004 with complaint of change of visual perception of his left eye.  From a medical standpoint, the Veteran related a history of systemic hypertension and having had coronary artery bypass surgery.  From an ophthalmic standpoint, he related that he had a scar in his left eye that was 60 years old and had been obtained from trauma to his left eye while in service.  Dr. G. reported that clinically, the Veteran was noted to have best corrected visual acuity of 20/25 in each eye.  His pupils were equally reactive to light and slit lamp examination revealed an old superficial stromal corneal scar in the left eye, consistent with his history of old trauma, and mild nuclear sclerotic cataracts in each eye.  His intraocular pressures were 14 and 15 mmHg, respectively.  Dilated ophthalmoscopic examination of his posterior segment revealed no significant pathology in his right fundus; however, the posterior segment of his left eye revealed a "full" optic nerve with peripheral dot hemorrhages following the major arcades.  Dr. G. provided an impression of impending central retinal vein occlusion, left eye; and corneal scar left eye secondary to old trauma.  A plan was established but no opinion on etiology was provided.  See record from Jamaica Hospital Medical Center, Department of Ophthalmology.  

The Veteran also has submitted a May 2010 letter addressed to Dr. F. (the internist who provided testimony in support of his claim in April 2011) from Dr. D.J.C.  Dr. C. reports examining the Veteran in April 2005, at which time he had a CRVO of his left eye.  Dr. C. indicated that as per request, it is possible that the occlusion was a sequela of earlier corneal trauma.  

Also in a May 2010 letter, Dr. D.A.H. reported that the Veteran was initially evaluated in December 2005, at which time he was found to have an old central retinal vein occlusion in the left eye with chronic macular edema and associated pigmentary disturbance of the fovea resulting in visual acuity of 20/400.  Subsequent to that visit, visual acuity in the left eye was gradually diminished to the count fingers at four feet level, which was measured in April 2010.  This was due to progressive choroidal retinal atrophy in the central macular.  Dr. H. also noted that the Veteran had an additional past history that was not given at his first visit that his left eye had sustained an injury when he was in service.  Dr. H. noted that data on that specific injury was not available.  No opinion regarding the etiology of the noted old central retinal vein occlusion in the left eye was provided.  

In a June 2010 letter, Dr. J.A.C. reports that the Veteran was last seen for retinal examination in March 2005, at which time the visual acuity in the left eye was 20/400.  A chronic central retinal vein occlusion was also present.  Dr. C. reported that the Veteran sustained an anterior segment/corneal injury to the left eye during service, which impacts the visual acuity in that that eye.  No etiology as to the noted chronic central retinal vein occlusion was provided.  

The RO obtained a VA medical opinion in August 2010, which was provided by a doctor of optometry.  The examiner noted that the Veteran had slipped and fallen in 1944, hitting a tree branch.  The injury was painful and he was treated for several days and had an eye patch.  The examiner reported that the Veteran's visual acuity was 20/20 in each eye in February 1946 and that an old scar of the superior peripheral cornea was noted in a July 1988 examination.  The corrected visual acuity at that time was 20/20 in each eye.  In September 2004, the Veteran was found to have an impending central retinal vein occlusion in the left eye and visual acuity was measured as 20/25 in each eye.  The Veteran's medical history at that time included systemic hypertension and coronary artery bypass surgery.  The old corneal scar was noted at that time as well.  By December 2005, the Veteran's vision in his left eye had declined to 20/400 due to chronic macular edema associated with the central retinal vein occlusion.  

The examiner noted the March 2005 letter from Dr. C., in which he reported that the Veteran sustained an anterior segment/corneal injury to the left eye which impacts the visual acuity in this eye.  The examiner was of the opinion that this contention is highly unlikely, while noting that the injury occurred 60 years earlier and the scar was certainly present and known not to be affecting vision in 1988 and 2004.  The examiner also noted that no examination report ever documented any change in the scar or associated new corneal pathology and that the decline in vision was only ever attributed to the retinal vein occlusion.  

The examiner also noted the letter written by Dr. C. regarding an April 2005 examination in which he wrote that "it is possible that the occlusion was a sequela of earlier corneal trauma," and that Dr. F. cited published case reports of thrombosis of the central retinal vein following minor head trauma.  The examiner was of the opinion that Dr. C.'s suggestion is perhaps based on the literature cited by Dr. F. but that close reading revealed that the cases discussed were of blunt trauma to the head, albeit without loss of consciousness, and not to the eye itself.  More to the point, however, is that in the cases cited, the thrombosis occurred within two weeks of the trauma, not 60 years later.  Cases of retinal vein thrombosis due to trauma are conceded to be rare, but should be considered in a young patient without other risk factors.  And even so, the authors go on to suggest that trauma may only precipitate thrombosis in individuals with predisposing vascular anomalies.  The examiner reported that the most common risk factors for central retinal vein occlusion in an 80 year old man remain hypertension and systemic vascular disease.  The Veteran is known to have a history of hypertension and coronary artery disease.  It was the examiner's opinion that it was highly unlikely that remote corneal trauma played any role at all in this Veteran's loss of vision.  

The Board requested a specialist's opinion in August 2011.  A response from Dr. H.W., an ophthalmologist at the VA Loma Linda Healthcare System, was received that same month.  Dr. W. indicated that it was important to note that the initial traumatic tree branch injury occurred in the Veteran's left eye in 1944, which presumably caused a corneal scar.  Subsequent vision was 20/20 in the left eye for as long as 40 years from the initial injury.  A CRVO of the left eye occurred in 2005, causing a precipitous decline in vision to 20/400.  Regarding the first inquiry as to whether a remote corneal scar may have caused or aggravated visual impairment from CRVO, Dr. W. reports that a literature search revealed absolutely no causative relationship between anterior segment/corneal trauma and CRVO.  Systemic risk factors such as hypertension and atherosclerosis are the most common causes of CRVO, especially in an older patient such as the Veteran with known hypertension and coronary artery disease.  While there are reports of retinal vascular occlusions following ocular contusion, these cases apparently involved blunt ocular trauma, usually with accompanying head trauma, in young patients who were otherwise healthy.  Furthermore, CRVO with correspondingly poor vision was diagnosed in these patients closely following the traumatic event (within 24 hours to 1 week), not after a 60 year period of normal vision.  Dr. H. reported that while glaucoma is also a risk factor for CRVO, she did not see this diagnosis listed on the Veteran's ocular history.  Reduced central corneal thickness is a known risk factor for glaucoma.  However, not every corneal scar is associated with reduced corneal thickness, and the Veteran's corneal scar was noted to be superior (noncentral) in location.  See August 2011 opinion (emphasis in original).  

In addressing the question as to what residual visual affect a corneal scar may have, Dr. W. reported that it is highly unlikely (less than 50% probable) that the Veteran's scar alone would present any current or future threat to visual acuity, as evidenced by his visual acuity of 20/20 documented for up to 40 years after the traumatic event.  In summary, Dr. W. could not find any reasonable evidence linking the Veteran's remote corneal trauma to his present visual impairment from the central retinal vein occlusion.  

Dr. F. provided another letter in December 2011.  This letter is lengthy and will not be transcribed verbatim.  The essence of the letter, however, is Dr. F.'s assertion that the Veteran suffered a left eye injury during service and that the corneal tear that occurred diminished the corneal thickness and increased its pliability, which is a significant contributory cause of CRVO.  Dr. F. further noted that the evidence exists that the Veteran was being treated for glaucoma, a leading cause of CRVO.  Dr. F. asserted that since ocular trauma can cause glaucoma, and glaucoma can cause CRVO, then eye trauma can cause CRVO.  Dr. F. also noted that the Veteran suffered with migraine and/or cluster headaches, a frequent concomitant problem associated with CRVO, and that this condition began right after his discharge from service.  Dr. F. asserts that the headaches were most probably induced by the eye trauma.  Furthermore, it has been reported repeatedly that ocular trauma by itself is a leading cause of CRVO.  

The evidence of record supports the Veteran's claim for service connection for a left eye disorder, diagnosed as corneal scar left eye secondary to old trauma.  This is so because the Veteran has competently and credibly reported sustaining an in-service injury to his left eye when it was scratched by a tree branch, and because the post-service medical evidence of record reveals he had an old scar on his left eye, which has been diagnosed as corneal scar left eye secondary to old trauma.  Moreover, the specialist who provided the August 2011 opinion noted that the initial traumatic tree branch injury occurred in the Veteran's left eye in 1944 and presumably caused a corneal scar.  In the absence of any evidence to suggest the corneal scar is due to an intercurrent cause or event that occurred after the Veteran's discharge for service, the Board resolves reasonable doubt in the Veteran's favor by finding that service connection for a left eye disorder, specifically the diagnosed corneal scar left eye secondary to old trauma, is warranted.  See 38 C.F.R. § 3.303(b). 

The Board acknowledges that several statements have been submitted by the Veteran and his daughter, to include letters written to his congressional representative(s) and forwarded to VA, which discuss the apparent inability to obtain the records associated with his in-service treatment on board the U.S.S. Willoughby following an injury to his left eye.  As noted above, service treatment records were obtained by the RO.  The fact that the records the Veteran asserts documented his left eye injury are unavailable is not prejudicial to his claim.  This is so because the Board has determined that the Veteran has competently and credibly reported an in-service trauma to his left eye.  

The Board also acknowledges that the medical records associated with treatment the Veteran reports receiving from his discharge from service until 1988, when he began seeing Dr. S.S. at Schrier Optical, are unavailable.  There is also no prejudice to the Veteran as the Board has determined that the Veteran has competently and credibly reported continuous post-service treatment related to his left eye.  In addition, the Board notes that the Veteran has indicated that he wished his claim to be processed without those records or any further attempts to obtain them.  See September 2010 statement in support of claim.  

While service connection is warranted for the diagnosed corneal scar left eye secondary to old trauma, it is not warranted for the Veteran's current left eye central optic vein occlusion.  This is so because there is no probative medical opinion linking this condition to service, to include the in-service trauma the Veteran sustained to his left eye.  

Only a handful of medical professionals have provided an opinion as to whether there is any relationship between the in-service left eye injury and the central optic vein occlusion.  To summarize, Dr. D.J.C. wrote in May 2010 that it is possible that the occlusion was a sequela of earlier corneal trauma.  Medical opinions that are speculative, general or inconclusive in nature cannot support a claim.  See 38 C.F.R. § 3.102 (2011); see also Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative); Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  As such, this opinion is not afforded any probative value.  The Board also notes that Dr. C. did not provide any rationale for this speculative opinion, which further diminishes its probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

The June 2010 opinion provided by Dr. J.A.C., namely that the anterior segment/corneal injury to the left eye the Veteran sustained during service impacts the visual acuity in that that eye, is also not afforded any probative value as no rationale was provided.  Id.  Moreover, the August 2010 VA examiner provided discussion on this opinion and determined that it was highly unlikely the left eye injury in service had anything to do with a decrease in visual acuity because the scar from that injury had been present in 1988 and in 2004 and was not known to be affecting the Veteran's vision at those dates.  In addition, the August 2010 VA examiner noted that no examination report ever documented any change in the scar or associated new corneal pathology and that the decline in the Veteran's vision has only ever been attributed to the retinal vein occlusion.  

This leaves the opinions provided by the VA examiner in August 2010 and the specialist's opinion provided in August 2011.  As discussed above, both acknowledged the in-service injury to the Veteran's left eye and both attributed the development of central retinal vein occlusion to hypertension and coronary artery disease, two risk factors that the Veteran has, not the in-service injury.  The specialist reported that a literature search revealed absolutely no causative relationship between anterior segment/corneal trauma and CRVO.  And while acknowledging that there are reports of retinal vascular occlusions following ocular contusion, she indicated that these cases involved blunt ocular trauma and were usually accompanied with head trauma.  She further noted that CRVO with correspondingly poor vision was diagnosed in these cases within 24 hours to 1 week of the traumatic event, not after a 60 year period of normal vision, as in the Veteran's case.  The August 2010 VA examiner also made these same points.  And both were of the opinion that it is highly unlikely the corneal scar/trauma is related to a loss of vision/visual acuity.  On this point, the specialist noted that the Veteran's visual acuity was documented as 20/20 for up to 40 years after the traumatic event.  As the opinions provided by the VA examiner in August 2010 and the specialist in August 2011 are accompanied by reasoned medical explanations in support of their opinions against any etiological relationship between ocular trauma and the Veteran's development of CRVO and loss of vision, they are afforded high probative value.  

The Veteran contends that the opinion provided by his treating ophthalmologist, Dr. D.J.C. should not have been refuted by VA because Dr. C., with his experience and stature in the medical community, including, but not limited to, his published works, did not rely nor need to rely on Dr. F.'s opinion to reach his own position or conclusion in this matter and to imply that he did would be in error and with prejudice.  The Veteran also asserts that the opinion was refuted by the VA examiner, who is an optometrist and not a qualified expert, and that the denial of his claim is incorrect because he was not examined by the VA physician who provided the August 2010 opinion.  He also contends that the VA examiner indicated that he had all the information necessary about his "service connected eye injury," such that he verbally agreed and admitted that the Veteran had sustained a service-connected eye injury.  The Veteran asserts that the VA examiner's refusal to physically examine his left eye was prejudicial, discriminatory, and a deviation from acceptable medical standards.  The Veteran also notes that VA indicated that the reports from Dr. H. and Dr. G. make no comment as to any relationship between the corneal condition and the subsequent CRVO but that it was not their responsibility to do so.  He also cites to several medical resources related to CRVO in support of his contention that he should be service connected for his disability.  See October 2010 and December 2010 statements in support of claim.  

The Board disagrees with all of these assertions.  In regards to the Veteran's contention that the VA examiner who provided an opinion in August 2010 was not a qualified expert such that his opinion should not have been used to refute Dr. C.'s, the Board notes that the Board may assume the competency of any VA medical examiner.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  Moreover, the Board ultimately did obtain an opinion from a specialist and she essentially provided the same opinion as the VA examiner.  In regards to his contention that the denial of his claim is incorrect because he was not examined by the VA physician who provided the August 2010 opinion and that the VA examiner's refusal to physically examine his left eye was prejudicial, discriminatory, and a deviation from acceptable medical standards, the Board notes that VA's duty to assist includes providing a medical examination or obtaining a medical opinion; it does not mandate that an examination must be provided over an opinion.  See 38 C.F.R. § 3.159(c)(4)(C) (2011) (emphasis added).  Lastly, in regards to his assertion that the August 2010 VA examiner verbally agreed and admitted that the Veteran had sustained a service-connected eye injury, to the extent the VA examiner conceded that an in-service eye injury occurred, the Board agrees.  To the extent that the Veteran is asserting that the VA examiner was indicating that his occlusion should be service-connected, the Board disagrees.  

The Board acknowledges the medical information cited by the Veteran and Dr. F. but finds that to the extent that they are attempting to extrapolate from this literature that the Veteran should be service connected for CRVO, such extrapolation would constitute nothing more than an unsubstantiated medical conclusion that was not based on the medical evidence of record specific to the Veteran's claim.   The medical literature relied upon by the Veteran and Dr. F. does not take into account the Veteran's specific history, but rather provides general information and medical conclusions about CRVO unspecific to the Veteran.  

Lastly, the Board acknowledges the December 2011 letter provided by Dr. F. in which he asserts that ocular trauma can cause glaucoma and glaucoma can cause CRVO such that it follows eye trauma can cause CRVO.  The Board notes, however, that there is no evidence of record, either private or VA, that the Veteran has glaucoma.  In fact, the specialist who provided the August 2011 opinion specifically noted the absence of a diagnosis of glaucoma on the Veteran's ocular history.  As such, there is no merit to this contention.  The Board also notes Dr. F.'s assertion that the Veteran's in-service left eye injury resulted in a corneal tear that diminished the corneal thickness and increased its pliability, which is a significant contributory cause of CRVO.  The specialist noted, however, that not every corneal scar is associated with reduced corneal thickness, and the Veteran's corneal scar was noted to be superior (noncentral) in location.  This finding is afforded higher probative value than the opinion provided by Dr. F. because it took into account the Veteran's specific ocular history (noncentral corneal scar) and did not rely on general medication information unrelated to the specific facts in this case (broadly reporting a corneal tear).  

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in a November 2008 letter.  Accordingly, the duty to notify has been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service and private treatment records have been associated with the claims folder and two medical opinions were obtained in connection with his claim.  The RO/AMC also substantially complied with the Board's January 2012 remand by readjudicating the claim after considering additional evidence obtained after the issuance of the October 2010 supplemental statement of the case, as requested by the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

It appears the Veteran began receiving VA treatment sometime in November 2010 and that his Virtual VA claims folder contains records dated from November 2010 through October 2011 that were not considered by the RO in the February 2012 supplemental statement of the case.  While these records contain some treatment related to his left eye, they do not contain any opinion regarding the etiology of the Veteran's central optic vein occlusion.  As the question of etiology is the central issue to be resolved in this case, there is no prejudice to the Veteran in proceeding with adjudication of his claim without referral of this evidence to the AOJ for consideration in the first instance.  See 38 C.F.R. §§ 19.37(b), 20.1304(c).

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.



ORDER

Service connection for a left eye disorder, diagnosed as corneal scar left eye secondary to old trauma, is granted.  


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


